Opinion by
Cole, J.
It appeared from the testimony of the president of the petitioner corporation that he had been importing printing type for a number of years and that its entered value had never been questioned until this shipment arrived. When entering the petitioner used the foreign value which was higher than the export price shown on entry. The appraiser claimed United States value to be the proper basis. After several conferences between customs officials, the petitioner, and the New York representative of the foreign shipper, it was agreed to submit the question to the court for determination through an appeal for appraisement. After lengthy litigation petitioner’s contention was sustained (United States v. Heemsoth-Kerner Corp. (Bauer Type Foundry, Inc.), 31 C. C. P. A. 75, C. A. D. 252). Because the court’s finding of dutiable cost of production exceeded petitioner’s entered value, the additional duties accrued. On the record as presented, together with customs agent’s report based on investigation of the entry in question, the court was convinced that the relief requested should be allowed. The petition was therefore granted.